Citation Nr: 0843968	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 27, 
2001, for the assignment of a 40 percent rating for traumatic 
arthritis of the right shoulder.

2.  Entitlement to a disability rating higher than 40 percent 
for traumatic arthritis of the right shoulder.

3.  Entitlement to service connection for arthritis of the 
neck, to include on a secondary basis.

4.  Entitlement to service connection for arthritis of the 
lumbar spine, with radiculopathy of the right leg and toes, 
to include on a secondary basis.

[The issue of entitlement to service connection for 
hypertension will be addressed in a separate decision]




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to February 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board notes that these matters were previously before the 
Board.  In February 2005, the Board issued a decision denying 
service connection for arthritis of the neck and back, 
denying a disability rating higher than 40 percent for the 
right shoulder disability, and denying an effective date 
earlier than February 27, 2001, for  the assignment of a 40 
percent rating for the right shoulder.  The veteran appealed 
those matters to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in March 2006, 
the Court granted a joint motion of the parties, vacated the 
Board's February 2005 decision, with respect to those issues, 
and remanded the case to the Board for action consistent with 
the joint motion.

The Board also notes that the Veterans Law Judge who presided 
at the veteran's June 2004 hearing is no longer employed by 
the Board.  In a September 2006 letter, the Board informed 
the veteran of this fact, and of his options for another 
Board hearing.  He did not respond to that letter.  
Therefore, the Board has determined that the veteran does not 
desire another Board hearing.

In January 2007, the Board remanded this case for further 
action by the originating agency.  It has since been returned 
to the Board for further appellate action.

The earlier effective date issue is decided herein while the 
other issues listed on the title page are addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  In an April 1985 Board decision, service connection for 
recurrent dislocation of the right shoulder was denied; 
thereafter, a claim of entitlement to an increased rating for 
right shoulder arthritis was not received until February 15, 
2001.  

2.  It is not factually ascertainable prior to February 15, 
2001, that the criteria for a 40 percent rating for right 
shoulder arthritis were met.  


CONCLUSION OF LAW

The criteria for establishment of an effective date of 
February 15, 2001, but not earlier, for the assignment of a 
40 percent rating for right shoulder arthritis are met.  
38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 
3.1(p), 3.151, 3.155, 3.157, 3.400(b) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The originating agency provided the veteran with the notice 
required under the VCAA, by letter mailed in March 2007.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in July 2008.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  The Board also notes that the 
veteran has been afforded appropriate VA examinations and 
service treatment records and pertinent VA medical records 
have been obtained.  

The joint motion provides in pertinent part that remand to 
the Board was required so that the Board could obtain VA 
medical treatment records for the period prior to February 
2001.  In response to the Board's January 2007 remand 
directive, those records were obtained and associated with 
the claims files.  There is no indication that additional 
pertinent records exist that were not obtained.  Accordingly, 
the Board finds that its remand instructions pertinent to 
this issue have been completed.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  The term "claim" 
or "application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for compensation benefits 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date for an increased rating claim is 
generally, the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  If, however, the claim is filed within one year 
of the date that the evidence shows that an increase in 
disability has occurred, it will be the earliest date as of 
which an increase is factually ascertainable.  38 C.F.R. § 
3.400(o)(2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking an effective date earlier than 
February 27, 2001, for the assignment of a 40 percent rating 
for traumatic arthritis of the right shoulder.  In written 
argument from the veteran's attorney, received in November 
2008, he contends that private treatment records from 1982 
forward should be accepted as inferred claims.  For the 
reasons that will now be discussed, the Board is granting an 
earlier effective date of February 15, 2001, but is denying 
an effective date prior to that.  

In determining the appropriate effective date for the 40 
percent rating, the Board must first identify the earliest 
date of receipt of an active claim for an increased rating.  
According to the RO, that date corresponds to the receipt of 
a VA Form 21-4138, requesting that the veteran be reevaluated 
for an increase in service-connected disability.  

By way of background, service connection for right shoulder 
traumatic arthritis was granted in July 1972, with a 10 
percent rating assigned.  The veteran filed an increased 
rating claim in October 1975, which was denied in February 
1976.  The veteran did not appeal.  

The veteran submitted a VA Form 21-4138 in October 1982 on 
which he requested a temporary 100 percent rating for a 
period of convalescence following right shoulder surgery to 
correct a problem with recurrent dislocation.  In a letter 
dated in November 1982, the RO responded that the veteran may 
be entitled to an increase in disability compensation, and 
that he should submit evidence to support his claim.  The 
veteran responded in November 1982 by means of a VA Form 21-
4138, identifying VA hospital records, and specifically 
requesting a temporary 100 percent rating as well as an 
increase in the assigned disability rating for his arthritis 
of the right shoulder.  The RO obtained the VA hospital 
records, and in a January 1983 rating decision, determined 
that the grant of service connection for the right shoulder 
arthritis had been based on clear and unmistakable error 
(CUE), and proposed to sever service connection.  

In a March 1983 rating decision, the RO purported to sever 
service connection for traumatic arthritis of the right 
shoulder.  The veteran initiated an appeal of the March 1983 
decision.  In a June 1983 rating decision, prior to the case 
being sent to the Board, service connection was 
reestablished, as the RO determined that service connection 
having been in effect for more than 10 years was protected.  
Nevertheless, the RO denied service connection for recurrent 
subluxation of the right shoulder, a condition which had not 
previously been service-connected, and which was the cause of 
the shoulder surgery.  The RO also denied entitlement to a 
temporary 100 percent rating based on that surgery.  

The case was forwarded to the Board, and in an April 1985 
decision, the Board determined that "[t]he pertinent medical 
records referring to the veteran's period of hospitalization 
from October 20 to October 26, 1982, show that he was 
primarily treated for a disability for which service 
connection has not been established.  [...] The pertinent 
evidence of record does not reveal treatment for an 
adjudicated service-connected disability during the period of 
hospitalization in question."  

The Board finds that an effective date for the increased 40 
percent rating cannot be assigned on the basis of the 
evidence received in 1982, because there was in fact an 
explicit claim for an increased rating at that time, which is 
now subject to a final RO rating decision, which was 
subsequently subsumed by a final Board decision.  

Subsequent to the April 1985 Board decision, the next 
document received that specifically requests an increased 
rating for the right shoulder is the February 27, 2001, VA 
Form 2-4138, upon which the current effective date is based.  
However, a VA urgent care record dated February 15, 2001, 
shows that the veteran was treated for shoulder pain 
following a traffic stop where a police officer pulled the 
veteran's arms behind his back.  It was noted that the 
veteran was unable to lift his right arm due to pain in the 
shoulder.  The Board accepts this report as an informal claim 
for an increased rating under the provisions of 38 C.F.R. 
§ 3.157 (b)(1).  

The Board notes that a November 17, 2000, nurse practitioner 
note refers to the veteran's right shoulder arthritis; 
however, this document does not meet the requirements of 
38 C.F.R. § 3.157 (b)(1) as an informal claim for increase.  
The report is identified as an initial clinic visit for an 
unknown male without complaints.  It clearly was not intended 
as an examination for a service-connected disability.  There 
is at most an incidental reference to a service-connected 
disability.  

Similarly, a February 1996 primary care note refers to a 
history of degenerative joint disease of the right shoulder.  
However, the veteran's shoulder was not evaluated, and the 
stated purpose of the visit was to obtain a refill of 
medications for a sinus problem.

The parties to the joint motion specifically refer to a 
November 3, 1994, shoulder X-ray report.  The X-ray report is 
of record.  The records obtained by the RO on remand included 
another copy of this report, but did not include records of 
any further examination at that time.  There is no indication 
that an examination was conducted in conjunction with the X-
ray study.  

Accordingly, the Board finds that February 15, 2001, is the 
appropriate date of an informal claim for an increased 
rating.  The determination of the date of filing of a claim 
for an increased rating does not end the Board's inquiry, 
however. 
 
In general, under applicable law and regulations, except as 
otherwise provided, the effective date for a claim for an 
increased rating is the date of receipt of the claim or the 
date the entitlement arose, whichever is later. 38 C.F.R. § 
3.400(o)(1). 
 
Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable." 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400 (o)(1)(2).  Therefore, the Board must review 
the evidence of record in order to determine whether an 
ascertainable increase in disability occurred during the 
period one year period prior to February 15, 2001; that is, 
whether the evidence establishes that the veteran's right 
shoulder arthritis was shown to be of such severity as to 
meet the criteria for a 40 percent evaluation at some point 
during the year prior to February 15, 2001. 

A 30 percent rating is authorized for limitation of motion of 
the major arm to midway between the side and shoulder level 
or for limitation of motion of the minor arm to 25 degrees 
from the side.  A 40 percent rating is warranted for 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

VA medical records reflecting the veteran's condition during 
the year prior to February 15, 2001, pertain mostly to other 
complaints.  As noted above, the November 17, 2000, nurse 
practitioner note refers to a diagnosis of right shoulder 
arthritis with severe pain.  However, a reference to severe 
pain is not probative evidence, as it does not tend to 
indicate that the criteria for a 40 percent rating are more 
nearly approximated.  

The Board has considered whether such evidence would be 
probative of an increase under any other applicable 
diagnostic codes, but finds that it is not.  Diagnostic Codes 
5200 and 5202 require conditions such as ankylosis; or loss, 
nonunion, or fibrous union of the humeral head, which are not 
established or even suggested in the November 17, 2000, 
report.  Diagnostic Code 5203 does not provide a rating 
higher than 20 percent.  While Diagnostic Code 5202 provides 
a 30 percent rating for recurrent dislocation, as discussed 
above, service connection is not in effect, and was 
specifically denied for recurrent dislocation of the right 
shoulder.  Accordingly, the Board concludes that there is no 
diagnostic code under which the November 17, 2000, report 
would be considered probative evidence that an increase in 
disability warranting a higher rating had occurred.  

The record dated February 15, 2001, although it does not 
include explicit range of motion findings, is probative 
evidence of an increase, as it relates to range of motion.  
Moreover, this symptomatology was related to a specific 
recent event, i.e., a traffic stop where a police officer 
pulled the veteran's arms behind his back.  This underscores 
the Board's finding that the February 15, 2001, treatment 
report represents a true increase in the veteran's disability 
level.  

In conclusion, the Board finds that it is factually 
ascertainable from the evidence of record that the service-
connected right shoulder arthritis met the criteria for a 
higher rating as of February 15, 2001.  However, such 
entitlement is not factually ascertainable at any time during 
the year prior to February 15, 2001.  As such, an effective 
date earlier than February 15, 2001, is not in order. 


ORDER

The Board having determined that an effective date of 
February 15, 2001, but not earlier, for the assignment of a 
40 percent rating for traumatic arthritis of the right 
shoulder is warranted, the benefit sought on appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.


REMAND

In January 2007, the Board remanded this case for additional 
evidentiary development.  In written argument dated in 
October 2008, the veteran's attorney has specifically 
requested that the case again be remanded for additional 
examination and medical opinions.  For the following reasons, 
the Board agrees that that additional development is 
necessary.  

With respect to the service connection issues, the veteran's 
principal contention is that an alteration in his gait 
resulting from his service-connected right shoulder arthritis 
is the cause of his claimed neck and back disabilities.  
While this question has been addressed to some extent in the 
medical evidence, it still remains unresolved whether the 
veteran in fact has an altered gait, and whether this is the 
likely cause of the spinal disabilities claimed.  

With respect to the service connected right shoulder 
arthritis, the manifestations of disability are not clear.  
The veteran has been found to have a frozen shoulder; 
however, the examiner who provided this assessment did not 
define the term, and reported at least some range of motion 
of the joint.  As higher disability ratings are available on 
the basis of ankylosis, it is important to clarify whether, 
and to what extent the veteran meets this criterion.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the Appeals Management 
Center (AMC) should send the veteran a 
letter requesting him to provide any 
outstanding evidence pertaining to 
treatment or evaluation of his right 
shoulder during the period of the claim, 
and any outstanding evidence pertaining to 
post-service treatment or evaluation of 
his neck and back,. or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his attorney and 
request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician who has not 
already examined the veteran.  Such 
physician should have appropriate 
expertise to determine the severity and 
manifestations of the veteran's service-
connected right shoulder traumatic 
arthritis.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  

The examiner should note with respect to 
the right shoulder that service connection 
is only in effect for arthritis.  Service 
connection for recurrent dislocation of 
the right shoulder was specifically denied 
by the RO in December 1983, and this 
denial was upheld by the Board in April 
1985.  Therefore, to the extent possible, 
the examiner should distinguish 
symptomatology attributable to non-
service-connected causes (such as 
recurrent dislocation) from the service-
connected arthritis.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
that is attributable to arthritis should 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
such weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should also state whether the 
term "frozen shoulder" as used by July 
2007 VA joints examiner is the equivalent 
of ankylosis, and whether either condition 
is demonstrated with respect to the 
veteran's right shoulder, and relatable to 
the service-connected arthritis?

The examiner should state whether the 
flattening of the humeral head and 
posterior glenoid erosion, as noted in a 
May 2001 orthopedic consultation, are 
attributable to arthritis or to non-
service connected factors.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right shoulder arthritis 
on the veteran's ability to work.  

4.  Then, the veteran should be afforded 
an examination by a physician who has not 
previously examined the veteran, the right 
shoulder examination ordered above may be 
combined with the neck and back 
examination if appropriate, and if such 
physician has appropriate expertise to 
determine the nature and etiology of the 
claimed disability of the neck and back.  
The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed.  

The examiner should elicit from the 
veteran all complaints pertaining to the 
neck and back, and should identify all 
currently supported diagnoses pertaining 
to those complaints.  

For each diagnosis identified, if any, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that such diagnosis is 
etiologically related to the veteran's 
active service or was caused or 
chronically worsened by the service-
connected right shoulder arthritis.  

The examiner should specifically address 
the veteran's contention that his neck and 
back symptoms were caused or worsened by 
an altered gait resulting from the service 
connected arthritis of the right shoulder.  
The examiner should state whether the 
veteran does have an altered gait due to 
service-connected disability, and if so, 
whether there is a probability of at least 
50 percent that such altered gait caused 
or worsened the diagnosed neck and back 
disabilities.  

The supporting rationale for all opinions 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the remanded claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
attorney should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


